UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7552



DOUGLAS LEE HUSKETH,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-465-5-H)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Lee Husketh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas   Lee   Husketh    appeals    the   district   court’s   orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion to void that judgment.         We have reviewed the record and

find no reversible error.      Accordingly, we affirm on the reasoning

of the district court.         See Husketh v. Beck, No. CA-02-465-5-H

(E.D.N.C. filed Aug. 26, 2002, entered Aug. 27, 2002; Sept. 17,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                     2